--------------------------------------------------------------------------------

     Exhibit 10.45

 

Execution Copy

 

 

27 August 2008


SMARTSWITCH NETHERLANDS C.V.

as the Borrower

 

and

NET1 UEPS TECHNOLOGIES, INC.

as Subordinated Creditor

and

 

INVESTEC BANK (UK) LIMITED

as the Lender

 

______________________________________

DEED OF SUBORDINATION
______________________________________

 

 

 

Herbert Smith LLP

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Clause Headings Page       1. DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS 1
      2. RANKING OF DEBT 2       3. UNDERTAKINGS OF BORROWER 3       4.
UNDERTAKINGS OF SUBORDINATED CREDITOR 3       5. TURNOVER OF RECEIPTS 4       6.
SUBORDINATION ON INSOLVENCY 4       7. VOTING 5       8. TREATMENT OF
DISTRIBUTIONS 5       9. ENFORCEMENT 6       10. ENFORCEMENT BY THE LENDER 6    
  11. CONSENTS 7       12. REPRESENTATIONS AND WARRANTIES 7       13.
INFORMATION BY SUBORDINATED CREDITORS 8       14. SUBROGATION BY SUBORDINATED
CREDITORS 9       15. PROTECTION OF SUBORDINATION 9       16. PRESERVATION OF
SUBORDINATED DEBT 10       17. POWER OF ATTORNEY 10       18. EXPENSES, DEFAULT
INTEREST ETC 10       19. CHANGES TO THE PARTIES 12       20. STATUS OF BORROWER
13       21. LIABILITY OF LENDER 13       22. NOTICES 13       23. PARTIAL
INVALIDITY 14       24. REMEDIES AND WAIVERS CUMULATIVE 14       25.
COUNTERPARTS 14


--------------------------------------------------------------------------------


26. GOVERNING LAW 14       27. JURISDICTION 15


--------------------------------------------------------------------------------

THIS DEED OF SUBORDINATION is dated 27 August 2008 and made

BETWEEN:

(1)

SMARTSWITCH NETHERLANDS C.V. (a limited partnership registered in the
Netherlands under number 24439756 acting through its general partner SMARTSWITCH
USA LLC, a limited liability company organised and existing under the laws of
Delaware as borrower (the "Borrower")

    (2)

UEPS TECHNOLOGIES, INC. (a company incorporated in Florida with company
registration number P97000041098 whose registered office is at 100 North Tampa,
Suite 2200, Tampa, Florida (the "Subordinated Creditor"); and

    (3)

INVESTEC BANK UK LIMITED (the "Lender").

IT IS AGREED as follows:

1.

DEFINITIONS, CONSTRUCTION AND THIRD PARTY RIGHTS

    1.1

Definitions

   

Terms defined in the Facility Agreement shall, unless otherwise defined in this
Deed or unless a contrary intention appears, bear the same meaning when used in
this Deed and the following terms shall have the following meanings:

   

"Ancillary Liabilities" in relation to any of the Senior Debt or the
Subordinated Debt means:


  (A)

any refinancing, novation, refunding, restructuring, deferral or extension of
any of those liabilities;

        (B)

any further advance which may be made under any agreement supplemental to the
relevant facilities or credit agreement plus all interest, indemnities, fees and
costs in connection therewith;

        (C)

any claim for damages or restitution in the event of rescission of any such
liabilities or otherwise in connection with any relevant facilities or credit
agreement;

        (D)

any claim against the Borrower flowing from any recovery by the Borrower of a
payment or discharge in respect of those liabilities on the grounds of
preference or otherwise; and

        (E)

any amounts (including post-insolvency interest) which would be included in any
of the above but for any discharge, non-provability, unenforceability or non-
allowability of the same in any insolvency or other proceedings.

"Facility Agreement" means the facility agreement between, among others, the
Borrower and the Lender dated on or around the date of this Deed.

"Debt" means:

  (A)

the Senior Debt; and

        (B)

the Subordinated Debt.

"Party" means a party to this Deed.

"Receiver" means a Receiver as defined in any of the Senior Security Documents.

1

--------------------------------------------------------------------------------


"Senior Debt" means all present and future sums, liabilities and obligations
(actual or contingent) payable, owing, due or incurred by the Borrower to the
Lender under or in connection with a Finance Document together with all
Ancillary Liabilities relating thereto.

   

"Senior Discharge Date" means the date, as determined by the Lender, on which
all Senior Debt has been unconditionally and irrevocably paid and discharged in
full to the satisfaction of the Lender whether or not by enforcement and on
which no commitment is in force under the Finance Documents.

   

"Senior Security Documents" means a Security Document as defined in the Facility
Agreement.

   

"Subordinated Debt" means all present and future sums, liabilities and
obligations whatsoever (actual or contingent) payable, owing due or incurred by
the Borrower to the Subordinated Creditor together with all Ancillary
Liabilities relating thereto.

   

"Subordinated Document" means any document evidencing or recording the terms of
any Subordinated Debt.

    1.2

Construction

   

The provisions of clause 1.2 of the Facility Agreement apply to this Deed as
though they were set out in full in this Deed.

    1.3

Third Party Rights

   

Except as otherwise expressly provided in this Deed, no term of this Deed is
enforceable under the Contracts (Rights of Third Parties) Act 1999 by a person
who is not a party to this Deed.

    1.4

Effect as a Deed

   

This Deed is intended to take effect as a deed notwithstanding that the Lender
may have executed it under hand only.

    2.

RANKING OF DEBT

    2.1

Ranking of Debt

   

Subject to the terms of this Deed, the Debt shall rank in the following order:


  First Senior Debt         Second Subordinated Debt.


2.2

Application of ranking

     

The ranking in Clause 2.1 (Ranking of Debt) shall apply regardless of:

      2.2.1

the order of registration, delivery of, notice or execution of any document;

      2.2.2

the date upon which any Debt arises;

      2.2.3

whether the Lender is obliged to advance moneys included in any Debt; or

      2.2.4

any fluctuations in the outstanding amount of, or any intermediate discharge of,
any Debt in whole or in part.

2

--------------------------------------------------------------------------------


3.

UNDERTAKINGS OF BORROWER

     

So long as any Senior Debt is or may become outstanding, the Borrower undertakes
to the Lender that it will not:

      3.1.1

discharge any of the Subordinated Debt;

      3.1.2

create or permit to subsist any security over any of its assets for, or any
guarantee, indemnity or other assurance against financial loss in respect of,
any of the Subordinated Debt;

      3.1.3

pay, repay, prepay, redeem, pay any interest, fees, dividends or commissions on
or by reference to, purchase or otherwise acquire, any of the Subordinated Debt
in cash or in kind nor allow any of its Subsidiaries to do so;

      3.1.4

purchase or acquire any of the Subordinated Debt or any interest therein nor
allow any of its Subsidiaries to do so;

      3.1.5

amend, waive or release any term of the Subordinated Documents, except for an
amendment, waiver or release which does not prejudice any Senior Debt, the
Lender or impair the subordination contemplated by this Deed; or

      3.1.6

take or omit to take any action whereby the subordination contemplated by this
Deed may be impaired.

      4.

UNDERTAKINGS OF SUBORDINATED CREDITOR

     

So long as any Senior Debt is or may become outstanding, the Subordinated
Creditor undertakes to the Lender:

      4.1.1

not to demand or receive payment, prepayment or repayment of, or any
distribution in respect of (or on account of) any of the Subordinated Debt in
cash or in kind from the Borrower or any other source or apply any money or
property in discharge of any Subordinated Debt;

      4.1.2

not to discharge any of the Subordinated Debt by set-off;

      4.1.3

not to permit to subsist or receive the benefit of any security interest,
guarantee, indemnity or other assurance against financial loss for, or in
respect of, any of the Subordinated Debt;

      4.1.4

not to take or omit to take any action whereby the subordination contemplated by
this Deed may be impaired;

      4.1.5

not to amend, waive or release any term of the Subordinated Documents, except
for an amendment which does not prejudice any Senior Debt, the Lender or impair
the subordination contemplated by this Deed;

      4.1.6

not to convert any of the Subordinated Debt into shares of the Borrower; and

      4.1.7

to endorse a memorandum of this Deed on each document evidencing any
Subordinated Debt.

3

--------------------------------------------------------------------------------


5.

TURNOVER OF RECEIPTS

      5.1

Non-permitted payments

     

If before the Senior Discharge Date:

      5.1.1

the Subordinated Creditor receives a payment or distribution in cash or in any
other form in respect of, or on account of the Subordinated Debt from the
Borrower or any other source;

      5.1.2

the Subordinated Creditor receives the proceeds of any enforcement of any
security, or payment under any guarantee, for any Subordinated Debt; or

      5.1.3

the Borrower makes any payment or distribution in cash or in any other form on
account of the purchase or other acquisition of any of the Subordinated Debt,

     

the Subordinated Creditor will forthwith pay any and all such amounts to the
Lender for application against the Senior Debt and until it does so shall hold
all such amounts on trust for the Lender.

      5.2

Non-permitted set-off

     

If, for any reason, any of the Subordinated Debt is discharged in whole or in
part by set-off, the Subordinated Creditor will forthwith pay an amount equal to
the amount of the Subordinated Debt discharged by the set-off to the Lender for
application against the Senior Debt.

      6.

SUBORDINATION ON INSOLVENCY

      6.1

Subordination events

     

If:

      6.1.1

any distribution, assignment, division or application, partial or complete,
voluntary or involuntary, by operation of law or otherwise, of all or any part
of the assets of the Borrower, by reason of the liquidation, dissolution or
other winding-up of the Borrower or its businesses or any sale, receivership,
administration or insolvency proceeding for the benefit of creditors in respect
of the Borrower is made or occurs; or

      6.1.2

an Event of Default is continuing,

     

the provisions of Clause 6.2 (Subordination) shall apply.

      6.2

Subordination

     

In any of the circumstances mentioned in Clause 6.1 (Subordination events):

      6.2.1

the Subordinated Debt shall be postponed and subordinated in right of payment to
the Senior Debt;

      6.2.2

the Lender may, and is irrevocably authorised on behalf of the Subordinated
Creditor to:

     

(A)        claim, enforce and prove for the Subordinated Debt;

4

--------------------------------------------------------------------------------


  (B)

file claims and proofs, give receipts and take all such proceedings and do all
such things as the Lender sees fit to recover the Subordinated Debt; and

        (C)

receive all distributions on the Subordinated Debt for application towards the
Senior Debt;


  6.2.3

if and to the extent that the Lender is not entitled to claim, enforce, prove,
file claims or proofs, or take proceedings for the Subordinated Debt, the
Subordinated Creditor shall do so in good time as requested by the Lender acting
in accordance with the instructions of the Lender;

          6.2.4

the Subordinated Creditor shall:

          (A)

hold any payment or distribution in cash or in kind received or receivable by it
in respect of the Subordinated Debt from the Borrower or its estate or from any
other source on trust for the Lender; and

          (B)

upon demand promptly pay and transfer any such payment to the Lender for
application against the Senior Debt; and

          6.2.5

the trustee in bankruptcy, liquidator, assignee or other person distributing the
assets of the Borrower or their proceeds is directed to pay distributions on the
Subordinated Debt direct to the Lender until the Senior Debt is irrevocably paid
in full.


7.

VOTING

       

If any of the events referred to in Clause 6.1 (Subordination events) occurs:

        7.1.1

the Lender may (and is hereby irrevocably authorised to) exercise all powers of
convening meetings, voting and representation in respect of the Subordinated
Debt and the Subordinated Creditor shall provide the Lender with all necessary
forms of proxy and of representation; and

        7.1.2

if and to the extent that the Lender is not entitled to exercise a power
conferred by the above, the Subordinated Creditor:

        (A)

shall exercise the power as the Lender directs; and

        (B)

shall not exercise any power so as to impair this subordination.

        8.

TREATMENT OF DISTRIBUTIONS

        8.1

Realisation of non-cash distributions

       

If the Lender receives any distribution otherwise than in cash in respect of the
Subordinated Debt from the Borrower or any other source, the Lender may realise
the distribution as it sees fit and the Senior Debt shall not be deemed reduced
by the distribution until and except to the extent that the realisation proceeds
are applied towards the Senior Debt.

        8.2

Transfer of distributions

       

The Subordinated Creditor shall do all such things as the Lender may require as
being necessary or desirable to transfer to the Lender all payments and
distributions which must be turned over or held in trust for the Lender,
including endorsements and execution of formal transfers, and shall pay all
costs and stamp duties in connection therewith.

5

--------------------------------------------------------------------------------


8.3

Currencies

   

If the Lender receives any payment required to be paid by the Subordinated
Creditor under this Deed or paid in respect of the Subordinated Debt in a
currency other than the currency of the Senior Debt, the Lender may convert the
currency received into the currency of the Senior Debt at a prevailing market
rate of exchange and the Senior Debt shall not be deemed reduced by the payment
until and except to the extent that the proceeds of conversion are applied
towards the Senior Debt.

    8.4

Failure of trust

   

If for any reason, a trust in favour of, or a holding of property for, the
Lender under this Deed is invalid or unenforceable, the Subordinated Creditor
shall pay and deliver to the Lender an amount equal to the payment, receipt or
recovery in cash or in kind (or its value, if in kind) which the Subordinated
Creditor would otherwise have been bound to hold on trust for or as property of
the Lender.

    9.

ENFORCEMENT

   

Until the Senior Discharge Date, the Subordinated Creditor shall not be
entitled:

    9.1

to accelerate any of the Subordinated Debt or otherwise declare any of the
Subordinated Debt prematurely payable;

    9.2

either alone or in conjunction with any other person, to commence or take any
action against the Borrower for the enforcement of, or in connection with, any
Subordinated Document (including for the payment of any amount thereunder or in
respect of a breach of a term thereunder) or for the termination thereof;

    9.3

to initiate or support or take any steps with a view to any insolvency,
liquidation, reorganisation, receivership, administration, winding-up or
dissolution proceedings or any voluntary arrangement or assignment for the
benefit of creditors or any similar proceedings involving the Borrower, whether
by petition, convening a meeting, voting in support of a resolution or
otherwise;

    9.4

without prejudice to Clause 4.1.3 (Undertakings of Subordinated Creditor), to
enforce any Security which secures any Subordinated Debt by foreclosure or
otherwise or to exercise any right of marshalling; or

    9.5

otherwise to exercise any remedy for the recovery of the Subordinated Debt.

    10.

ENFORCEMENT BY THE LENDER

   

The Lender may enforce, or refrain from enforcing, the security created by any
of the Senior Security Documents in accordance with their terms:

    10.1

in such manner as it sees fit;

    10.2

solely having regard to its interests; and

    10.3

without any liability or duty to any of the Subordinated Creditor.

6

--------------------------------------------------------------------------------


11.

CONSENTS

      11.1

New transactions

     

The Subordinated Creditor shall not have any remedy against the Borrower or the
Lender by reason of any transaction entered into between the Lender and the
Borrower which violates, does not comply with or is a potential event of default
or an event of default (however described) under any Subordinated Document. The
Subordinated Creditor may not object to any such transaction by reason of any
provision of any of the Subordinated Documents.

      11.2

Waivers

     

Any waiver or consent granted by the Lender in respect of any Finance Document
shall also be deemed to have been given by the Subordinated Creditor if any
transaction or circumstances would, in the absence of that waiver or consent,
violate or not comply with any Subordinated Document or result in a potential
event of default or an event of default (however described) under any
Subordinated Document.

      12.

REPRESENTATIONS AND WARRANTIES

     

The Subordinated Creditor represents and warrants to the Lender that:

      12.1

it is a duly incorporated corporation and validly existing under the laws of its
jurisdiction of formation;

      12.2

it has the power to enter into and perform, and has taken all necessary action
to authorise the entry into, performance and delivery of, this Deed;

      12.3

this Deed constitutes its legal, binding, valid and enforceable obligations
subject to any general principles of law limiting its obligations which are
specificially referred to in any legal opinion delivered pursuant to Clause 4
(Conditions of Utilisation) of the Facility Agreement;

      12.4

the entry into and performance by it of, and the transactions contemplated by,
this Deed do not and will not:

      12.4.1

conflict with any law or regulation or judicial or official order applicable to
it; or

      12.4.2

conflict with its constitutional documents; or

      12.4.3

conflict with any agreement or document which is binding upon it or any of its
assets and it has obtained all necessary consents and authorisations for the
performance by it of this Deed;

      12.5

it is the sole legal and beneficial owner of the Subordinated Debt owed to it
and of the benefits of the Subordinated Documents free from any security
interest, declaration of trust, option and subordination in favour of any person
other than the Lender;

      12.6

the Subordinated Debt is not subject to any set-off, counterclaim or other
defence;

      12.7

its payment obligations under this Deed rank at least pari passu with all its
other present and future unsecured payment obligations, except for obligations
mandatorily preferred by law;

      12.8

no stamp or registration duty or similar Tax or charge is payable in its
jurisdiction of incorporation in respect of this Deed and it is not necessary
that this Deed be filed, recorded or enrolled with any court or other authority
in any jurisdiction;

7

--------------------------------------------------------------------------------


12.9

all information provided by it or on its behalf in connection with or pursuant
to this Deed or any other Transaction Document was true and accurate in all
material respects as at the date it was provided or as at the date (if any) it
was stated and nothing was omitted from such information that results in such
information being untrue or misleading in any material respect;

      12.10

no litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a materially adverse effect on its ability to comply with its
obligations under this Deed have (to the best of its knowledge and belief) been
started or threatened against it;

      12.11

the execution by it of this Deed constitutes, and the exercise by it of its
rights and performance of its obligations under this Deed will constitute,
private and commercial acts performed for private and commercial purposes and it
will not be entitled to claim immunity from suit, execution, attachment or other
legal process in any proceedings taken in its jurisdiction of incorporation in
relation to this Deed;

      12.12

it is not necessary under the laws of its jurisdiction of incorporation:

      12.12.1

in order to enable the Lender to enforce its rights under this Deed; or

      12.12.2

by reason of the execution of this Deed or the performance by it of its
obligations under this Deed,

     

that the Lender should be licensed, qualified or otherwise entitled to carry on
business in its jurisdiction of incorporation and the Lender is not and will not
be deemed to be resident, domiciled or carrying on business in its jurisdiction
of incorporation by reason only of execution, performance and/or enforcement of
this Deed; and

      12.13

its:

      12.13.1

irrevocable submission under this Deed to the jurisdiction of the courts of
England;

      12.13.2

agreement that this Deed is governed by English law; and

      12.13.3

agreement not to claim any immunity to which it or its assets may be entitled,

     

are legal, valid and binding under the laws of its jurisdiction of incorporation
and any judgment obtained in England will be recognised and be enforceable by
the courts of its jurisdiction of incorporation.

      12.14

The representations set out in this Clause 12 are made on the date of this Deed
and are deemed to be repeated by the Subordinated Creditor on each date until
the Senior Discharge Date with reference to the facts and circumstances then
existing.

      13.

INFORMATION BY SUBORDINATED CREDITORS

      13.1

Defaults

     

The Subordinated Creditor will, promptly upon becoming aware of the same, notify
the Lender of the occurrence of any event of default or potential event of
default (howsoever described) or mandatory prepayment event or other event
entitling the Subordinated Creditor to demand prepayment or repayment of any
Subordinated Debt prior to its specified maturity under the Subordinated
Documents.

8

--------------------------------------------------------------------------------


13.2

Amounts of debt

     

The Subordinated Creditor will on the written request by the Lender notify the
Lender in writing of details of the amount of the Subordinated Debt.

      14.

SUBROGATION BY SUBORDINATED CREDITORS

     

If the Senior Debt is wholly or partially paid out of any proceeds received of
or on account of the Subordinated Debt, the Subordinated Creditor (as the case
may be) will to that extent be subrogated to the Senior Debt so paid (and all
securities and guarantees for that Senior Debt) but not before the Senior
Discharge Date.

      15.

PROTECTION OF SUBORDINATION

      15.1

Continuing subordination

     

The subordination provisions in this Deed constitute continuing subordination
arrangements and benefit the ultimate balance of the Senior Debt, regardless of
any intermediate payment or discharge of the Senior Debt in whole or in part.

      15.2

Waiver of defences

     

The subordination arrangements in this Deed and the obligations of the
Subordinated Creditor under this Deed will not be affected by any act, omission,
matter or thing which but for this provision, might operate to reduce, release
or prejudice the subordination or any of those obligations in whole or in part,
including without limitation:

      15.2.1

any time, waiver or indulgence granted to or composition with the Borrower or
any other person;

      15.2.2

the taking of any other security interest from the Borrower or any other person
or the variation, compromise, exchange, renewal or release of, or refusal or
neglect to perfect, take up or enforce, any rights against, or security over
assets of, the Borrower or any other person under the Finance Documents or
otherwise or any non-presentation or non-observance of any formality or other
requirement in respect of any instruments or any failure to realise the full
value of any security;

      15.2.3

the release of the Borrower or any other person under the terms of any
composition or arrangement;

      15.2.4

any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of the Borrower or any other
person;

      15.2.5

any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

      15.2.6

any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security;

      15.2.7

any winding-up, insolvency or similar proceedings in relation to any person; or

      15.2.8

any unenforceability, illegality or invalidity of any obligation of any person
or any security under any of the Finance Documents or under any other document
or security.

9

--------------------------------------------------------------------------------


15.3

Immediate recourse

     

The Subordinated Creditor waives any right it may have of first requiring the
Lender (or any trustee or agent on its behalf) to proceed against or enforce any
other rights or security or claim payment from any person before claiming the
benefit of this subordination, of the security conferred by the Senior Security
Documents or of the obligations of the Subordinated Creditor under this Deed.
The Lender (or any trustee or agent on its behalf) may refrain from applying or
enforcing any money, rights or security.

      15.4

Borrower's acknowledgement

     

The Borrower recognises the undertakings and obligations to and on the parts of
the Subordinated Creditor herein contained and irrevocably waives any rights
which each may now or in the future have to challenge or have set aside any
arrangement relating to:

      15.4.1

the placing in a suspense account of any moneys or distributions received from
the Subordinated Creditor or on account of the liability of the Subordinated
Creditor under this Deed; and

      15.4.2

any other matter or thing regarding the order of enforcement of the Senior
Security Documents and the priority of the application of the proceeds of such
enforcement,

     

and the Borrower confirms that it does not have any right to enforce or sue in
respect of any agreement, arrangement or understanding herein contained or to
claim any right of estoppel in relation hereto.

      16.

PRESERVATION OF SUBORDINATED DEBT

     

The Subordinated Debt shall, solely as between the Borrower and the Subordinated
Creditor, remain owing or due and payable in accordance with the terms of the
Subordinated Documents and interest and default interest will accrue on missed
payments accordingly.

      17.

POWER OF ATTORNEY

     

By way of security for the obligations of the Subordinated Creditor under this
Deed, the Subordinated Creditor irrevocably appoints the Lender as its attorney
to do anything which the Subordinated Creditor is required to do by this Deed
but has failed to do. The Lender may delegate this power. The Subordinated
Creditor ratifies and confirms and agrees to ratify and confirm all acts and
things which any attorney mentioned in this Clause 17 does or purports to do in
exercise of the powers granted by this Clause 17.

      18.

EXPENSES, DEFAULT INTEREST ETC

      18.1

Enforcement costs

     

The Borrower and the Subordinated Creditor shall, forthwith on demand, pay to
the Lender the amount of all costs and expenses incurred by it in connection
with the preservation or enforcement against the Borrower or the Subordinated
Creditor (as the case may be) of any of the rights of the Lender against it
under this Deed.

      18.2

Legal expenses and taxes

     

The costs and expenses referred to in Clause 18.1 above include, without
limitation, the fees and expenses of legal advisers and any value added tax or
similar tax, and are payable in the currency in which they are incurred.

10

--------------------------------------------------------------------------------


18.3

Default interest

        18.3.1

If the Subordinated Creditor fails to pay any amount payable by it under this
Deed to the Lender, it must, on demand by the Lender, pay interest on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment).

        18.3.2

Interest on an overdue amount is payable at a rate equal to the aggregate of:

        (A)

two per cent.;

        (B)

the rate quoted by the Lender to leading banks in the London interbank market on
the relevant rate fixing day for the offering of deposits in the currency of the
overdue amount during the period of non-payment;

        (C)

the cost of compliance with the requirements of the Bank of England, the
Financial Services Authority or the European Central Bank (or, in any case, any
successor authority) in relation to the overdue amount, as certified by the
Lender.

        18.3.3

For the purpose of determining the relevant rate under Clause 18.3.2 above, the
Lender may:

        (A)

select successive periods of any duration up to three months; and

        (B)

determine the appropriate rate fixing day for that period.

        18.3.4

Interest (if unpaid) on an overdue amount will be compounded at the end of the
period selected by the Lender under Clause 18.3.3 above but will remain
immediately due and payable.

        18.3.5

Any interest accruing under this Clause 18 accrues from day to day and is
calculated on the basis of the actual number of days elapsed and a year of 360
days or otherwise, depending on what the Lender determines is market practice
for the currency of the amount due.

        18.4

Certificates and Determinations

       

Any certification or determination by the Lender of a rate or amount under this
Deed is, in the absence of manifest error, conclusive evidence of the matters to
which it relates.

        18.5

No Deduction

       

All payments to be made by the Subordinated Creditor under this Deed shall be
made without any set-off, counterclaim or equity and (subject to the following
sentence) free from, clear of and without deduction for any taxes, duties,
levies, imposts or charges whatsoever, present or future. If the Subordinated
Creditor is compelled by the law of any applicable jurisdiction (or by an order
of any regulatory authority in such jurisdiction) to withhold or deduct any sums
in respect of taxes, duties, levies, imposts or charges from any amount payable
to the Lender under this Deed or, if any such withholding or deduction is made
in respect of any recovery from the Subordinated Creditor under this Deed, the
Subordinated Creditor shall pay such additional amount so as to ensure that the
net amount received by the Lender shall equal the full amount due to it under
the provisions of this Deed (had no such withholding or deduction been made).

11

--------------------------------------------------------------------------------


18.6

Currency of Payment

       

The obligation of the Subordinated Creditor under this Deed to make payments in
any currency shall not be discharged or satisfied by any tender, or recovery
pursuant to any judgment or otherwise, expressed in or converted into any other
currency, except to the extent that tender or recovery results in the effective
receipt by a Finance Party of the full amount of the currency expressed to be
payable under this Deed.

        18.7

Currency Indemnity

        18.7.1

If any sum due from the Subordinated Creditor under this Deed (a "Sum"), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the "First Currency") in which that Sum is payable into
another currency (the "Second Currency") for the purpose of:

        (A)

making or filing a claim or proof against the Subordinated Creditor;

        (B)

obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings; or

        (C)

applying the Sum in satisfaction of any amount due under this Deed,

       

the Subordinated Creditor shall, as an independent obligation, within three
Business Days of demand, indemnify the relevant Finance Party against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that Finance Party at the time of its receipt of that Sum.

        18.7.2

The Subordinated Creditor waives any right it may have in any jurisdiction to
pay any amount under this Deed in a currency or currency unit other than that in
which it is expressed to be payable.

        19.

CHANGES TO THE PARTIES

        19.1

Successors and assigns

       

This Deed is binding on the successors and assigns of the parties hereto.

        19.2

Borrower

       

The Borrower may not assign or transfer any of its rights (if any) or
obligations under this Deed.

        19.3

Subordinated Creditor

       

The Subordinated Creditor shall not:

        19.3.1

assign or dispose of, or create or permit to subsist any security or trust over,
any of the Subordinated Debt owing to it or its proceeds or any interest in that
Subordinated Debt or its proceeds, or any security therefor, to or in favour of
any person or attempt to do any of the foregoing; or

        19.3.2

subordinate any of the Subordinated Debt owing to it or its proceeds to any sums
owing by the Borrower to any person other than the Lender; or

12

--------------------------------------------------------------------------------


  19.3.3

transfer by novation or otherwise any of its rights or obligations under the
Subordinated Documents or this Deed to any person.


19.4

The Lender

       

The Lender may assign or otherwise dispose of all or any of its rights under
this Deed in accordance with the Finance Documents to which it is a party.

        20.

STATUS OF BORROWER

        20.1

Priorities

       

The Borrower joins in this Deed for the purpose of acknowledging the priorities,
rights and obligations recorded in this Deed and undertakes with each of the
other parties hereto to observe the provisions of this Deed at all times and not
in any way to prejudice or affect the enforcement of such provisions or do or
suffer anything which would be inconsistent with the terms of this Deed.

        20.2

No rights

       

The Borrower shall not have any rights hereunder and none of the undertakings
herein contained on the part of the Lender or the Subordinated Creditor are
given (or shall be deemed to have been given) to, or for the benefit of, the
Borrower.

        21.

LIABILITY OF LENDER

       

The Lender shall have no liability to the Borrower or the Subordinated Creditor
for any omission or any act taken by it in connection with its rights, powers,
duties or obligations under this Deed.

        22.

NOTICES

        22.1

Communications in writing

       

Any communication to be made under or in connection with this Deed shall be made
in writing and, unless otherwise stated, may be given in person, by post or fax.

        22.2

Addresses

       

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with this Deed is
that identified with its name below or any substitute address, fax number or
department or officer as any Party may notify to the others by not less than
five Business Days' notice.

        22.3

Delivery

        22.3.1

Any communication or document made or delivered by one person to another under
or in connection with this Deed will only be effective:

        (A)

if by way of fax, when received in legible form; or

        (B)

if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

13

--------------------------------------------------------------------------------


 

and, if a particular department or officer is specified as part of its address
details provided under Clause 22.2 (Addresses), if addressed to that department
or officer.

        22.3.2

Any communication or document to be made or delivered to the Lender will be
effective only when actually received by the Lender and then only if it is
expressly marked for the attention of the department or officer identified with
the Lender's signature below (or any substitute department or officer as the
Lender shall specify for this purpose).


22.4

English language

        22.4.1

Any notice given under or in connection with this Deed must be in English.

        22.4.2

All other documents provided under or in connection with this Deed must be:

        (A)

in English; or

        (B)

if not in English, and if so required by the Lender, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.


23.

PARTIAL INVALIDITY

     

If, at any time, any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under any law or any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

      24.

REMEDIES AND WAIVERS CUMULATIVE

     

The rights of the Lender under this Deed:

      24.1.1

are cumulative and not exclusive of its rights under the general law;

      24.1.2

may be exercised as often as necessary; and

      24.1.3

may be waived only in writing and specifically.

     

Delay in exercising or non-exercise of any such right is not a waiver of that
right.

      25.

COUNTERPARTS

     

This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

      26.

GOVERNING LAW

     

This Deed is governed by English law.

14

--------------------------------------------------------------------------------


27.

JURISDICTION

        27.1

Jurisdiction of English courts

        27.1.1

The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this Deed (including a dispute regarding the
existence, validity or termination of this Deed) (a "Dispute").

        27.1.2

Subject to Clause 27.1.3 below, the Parties agree that the courts of England are
the most appropriate and convenient courts to settle Disputes and accordingly
neither the Borrower, an Obligor nor a Subordinated Creditor will:

        (A)

argue to the contrary; or

        (B)

take any proceedings relating to a Dispute in any jurisdiction other than
England.

        27.1.3

This Clause is for the benefit of the Lender only. As a result the Lender shall
not be prevented from taking proceedings relating to a Dispute in any other
courts with jurisdiction nor from contending that such courts are appropriate
and convenient. To the extent allowed by law, the Lender may take:

        (A)

proceedings in any other court; and

        (B)

concurrent proceedings in any number of jurisdictions.

        27.2

Service of process

       

Without prejudice to any other mode of service allowed under any relevant law,
the Subordinated Creditor:

        27.2.1

irrevocably appoints [o] as its agent for service of process in relation to any
proceedings before the English courts in connection with this Deed; and

        27.2.2

agrees that failure by a process agent to notify it of the process will not
invalidate the proceedings concerned.

IN WITNESS whereof this Deed has been duly executed and delivered as a deed on
the date stated at the beginning of this Deed.

15

--------------------------------------------------------------------------------

SIGNATORIES

THE BORROWER

EXECUTED AS A DEED by
SMARTSWITCH NETHERLANDS C.V.
Represented by its Management Committee

/s/ Herman Kotze                                   
By: Herman Kotze

Its: Sole Member of the Management Committee

in the presence of: Signature of witness

/s/ E C de Villers                                     

Name of witness
(in BLOCK CAPITALS)

EC de Villers


Notice details for the purposes of Clause 22

Address of company: President Place   4th Floor   Cnr Jan Smuts Avenue and
Bolton Road   Rosebank   Johannesburg 2196   South Africa     Fax: 27 11 880
7080     Attention: Mr Herman Kotze

SIGNATURE PAGE TO DEED OF SUBORDINATION

16

--------------------------------------------------------------------------------

THE SUBORDINATED CREDITOR
EXECUTED AS A DEED by
NET1 UEPS TECHNOLOGIES, INC.

/s/ Herman Kotze                                   
By: Herman Kotze
Its: Chief Financial Officer


Signature of witness

/s/ E C de Villers                                     

Name of witness
(in BLOCK CAPITALS)

EC de Villers

Notice details for the purposes of Clause 22

Address of company:

President Place
4th Floor
Cnr. Jan Smuts Avenue and Bolton Road
Rosebank
Johannesburg 2196
South Africa

Fax: 27 11 880 7080     Attention: Mr. Herman Kotze

SIGNATURE PAGE TO DEED OF SUBORDINATION

17

--------------------------------------------------------------------------------


THE LENDER     SIGNED by )     )   for and on behalf of )   INVESTEC BANK (UK) )
  LIMITED    

/s/ Charles Stott                                     
Charles Stott
Authorized Signatory

/s/ Michael Kurland                               
Michael Kurland
Authorized Signatory

 

Notice details for the purposes of Clause 22

Address of company:

2 Gresham Street
LONDON
EC2 V 7QP

Fax: +44 (0)20 597 4070     Attention: Kim Boatwright

18

--------------------------------------------------------------------------------